MOREMEN, Judge.
This action was instituted by appellant to condemn a right of way 703 feet in length, comprising 0.96 acres, across a part of appellees’ 40 acre tract of land in Greenup County for a pipe line easement. The right of ways for other portions of this pipe line were involved in United Fuel Gas Co. v. Mauk, 272 S.W.2d 810; United Fuel Gas Co. v. Hieneman, 272 S.W.2d 813, 814, decided on this day, as well as other cases to-day decided, involving similar condemnations.
The commissioners’ -award of $245 -for the easement area was appealed to the Greenup Circuit Court and there a judgment of $1100 was rendered — $500 for the easement area and $600 for resulting damages to the remaining property. The case was tried with damages, being the sole question.
The facts are essentially the same and the. questions involved herein are' almost identical with those involved in the .two above cited cases.
Therefore, for the reasons given in, and upon the authority of, United Fuel Gas Co. v. Mauk, 272 S.W.2d 850, and United Fuel Gas Co. v. Hieneman, 272 S.W.2d 813, 814, the motion for an appeal is granted and the judgment is reversed.